United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-20420
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DANIEL ESCOBAR-RICO, also known as Daniel
Escobar, also known as Jose Daniel Escobar,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:05-CR-444-ALL
                      --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Daniel Escobar-Rico appeals from his guilty-plea conviction

and sentence for attempting to enter the United States without

consent after having been deported and after having been

convicted of an aggravated felony in violation of

8 U.S.C. § 1326.   Escobar-Rico argues that the district court

erred by imposing a 16-level enhancement under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii) based upon his Texas conviction for burglary

of a habitation.   His argument is foreclosed.   See United States


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-20420
                               -2-

v. Valdez-Maltos, 443 F.3d 910, 911 (5th Cir.), cert. denied, 127
S. Ct. 265 (2006); United States v. Garcia-Mendez, 420 F.3d 454,

456-57 (5th Cir. 2005), cert. denied, 126 S. Ct. 1398 (2006).

     Escobar-Rico also challenges, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), the constitutionality of § 1326(b)’s

treatment of prior convictions as sentencing factors rather than

elements of the offense that must be found by a jury.   His

constitutional challenge is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).   Although he contends

that Almendarez-Torres was incorrectly decided and that a

majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi, we have repeatedly rejected such arguments on

the basis that Almendarez-Torres remains binding.   See United

States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert.

denied, 126 S. Ct. 298 (2005).   Escobar-Rico properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for

further review.

     AFFIRMED.